Citation Nr: 1145611	
Decision Date: 12/14/11    Archive Date: 12/21/11

DOCKET NO.  09-07 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly, Counsel



INTRODUCTION

The Veteran served on active duty from January 1988 to January 1992.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2008 decision of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).  The  Veteran testified before the undersigned at a Travel Board hearing at the RO in November 2010.

Although the Veteran's current claim was originally phrased as entitlement to service connection for PTSD, in light of the decision of the United States Court of Appeals for Veterans Claims (Court) in Clemons v. Shinseki, 23 Vet. App. 1   (2009) (holding that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record), the Board has recharacterized the issue as stated on the title page. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that the Veteran is afforded every possible consideration.

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., under the criteria of DSM-IV); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2011). 

Prior to July 13, 2010, a claimed non-combat stressor must have been established by official service record or other credible supporting evidence - the appellant's uncorroborated assertions were not sufficient to corroborate a non-combat stressor. 38 C.F.R. § 3.304(f); Pentecost v. Principi, 16 Vet. App. 124 (2002); Fossie v. West, 12 Vet. App. 1 (1998); Cohen v. Brown, 10 Vet. App. 128 (1997); Doran v. Brown, 6 Vet. App. 283 (1994).  However, effective July 13, 2010, 38 C.F.R. §3.304(f) as amended to add a new paragraph, §3.304(f)(3), which provides as follows: 

If a stressor claimed by a veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror. 

The provisions of this amendment apply to applications for service connection for PTSD that:  are received by VA on or after July 12, 2010; were received by VA before July 12, 2010, but have not been decided by a VA regional office as of July 12, 2010; are appealed to the Board of Veterans' Appeals  (Board) on or after July 12, 2010; were appealed to the Board before July 12, 2010, but have not been decided by the Board as of July 12, 2010; or are pending before VA on or after July 12, 2010 because the United States Court of Appeals for Veterans Claims vacated a Board decision on an application and remanded it for readjudication.  38 C.F.R. §3.304(f)(3) (2011). 

Here, the Veteran's claim was appealed to the Board before July 12, 2010, and his claim has not yet been finally decided by the Board.  In addition, the Veteran asserts that he was exposed to the type of stressor (hostile military or terrorist activity) contemplated by the regulatory amendments.  Accordingly, the Board finds that the amendments to 38 C.F.R. § 3.304(f)  are applicable in this case.

The Veteran asserts that he served during wartime in Kuwait in the Persian Gulf War.  He contends that his duties involved acting as a courier between the Kuwait airport and the American Embassy.  He relates that he traveled along the Gulf highway, otherwise known as the "Highway of Death" twice a day.  He states that he witnessed war atrocities and feared for his life, to include from being exposed to enemy gunfire.  

A review of the record reflects that the AOJ determined that there was a lack of information to verify the Veteran's claimed stressor.  See August 6, 2008 Formal finding on a lack of information required to verify stressors in connection to the PTSD claim.  The Board finds, however, that the stressors reported by the Veteran are consistent with the type of stressor (hostile military or terrorist activity) contemplated by the regulatory amendments, and that if the Veteran's PTSD diagnosis is attributable to these stressors, verification of the stressors is not necessary.  The stressors upon which the Veteran's PTSD diagnosis is based, however, are not clear from a review of the evidence currently of record.  Accordingly, a remand for an examination is necessary.

In addition, since the Veteran filed his claim for service connection for PTSD, the Court has held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In this regard, the Board notes that the Veteran has also been diagnosed with depressive, not otherwise specified, and based upon a review of the claims file, that many of the symptoms of depression overlap with those of PTSD.  The Veteran has not yet been afforded a VA psychiatric examination.  As it is unclear to the Board whether any currently diagnosed psychiatric disorder had its clinical onset during the Veteran's period of active service, or is otherwise related to service, the Board concludes that a remand of this issue for a VA psychiatric examination is necessary.

Accordingly, this matter is REMANDED for the following actions: 

1.  Schedule the Veteran for a VA examination with a psychologist or psychiatrist to determine the current nature and etiology of any psychiatric disability.  The claims file should be reviewed by the examiner and that review should be indicated in the examination report.  The VA examiner's opinion should specifically include the following:

a)  Diagnose all psychiatric disabilities demonstrated during the pendency of the appeal, to include, but not limited to depression and PTSD.

b)  Provide a full multi-axial diagnosis and specifically state whether or not each criterion for a diagnosis of PTSD is met pursuant to the Diagnostic and Statistic Manual of Mental Disorders, Fourth Edition (DSM- IV).

c)  If a diagnosis of PTSD is warranted, specify the specific in-service stressor or stressors upon which that diagnosis is based.

d)  If a diagnosis of PTSD is not warranted, state whether it is as likely as not that any other diagnosed disorder had its clinical onset during the Veteran's period of active service or is otherwise related to his active service, including to the in-service incidents described by the Veteran, including his duties as a courier in Iraq.

In doing so, the examiner must acknowledge and discuss the lay evidence of a continuity of symptomatology, and must explain any opinion provided, and include supporting references to the Veteran's medical record.

2.  Review the medical opinion obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, return the case to the examiner(s) for completion of the inquiry. 

3.  Finally, readjudicate the claim on appeal in light of all of the evidence of record.  If the issue remains denied, the Veteran should be provided with a supplemental statement of the case and afforded a reasonable period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2011).



_________________________________________________
S. C. KREMBS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2011), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

